Citation Nr: 9928034	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  99-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma involving teeth numbers 10 and 11 and 23-26, for 
purposes of entitlement to Class II(a) outpatient dental 
treatment by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In July 1999, the veteran testified before the undersigned 
Board member at a video conference hearing at the RO in 
Chicago, Illinois.


REMAND

During a July 1999 videoconference hearing at the RO in 
Chicago, Illinois, the veteran testified that he sustained 
in-service trauma to teeth numbered 8 and 9 and, as a result, 
tooth number 9 was extracted, a root canal was performed on 
tooth number 8 and a crown and bridge were applied to teeth 
numbered 8-11.  The veteran also maintained that teeth 
numbered 23-26 were ground down about 15 percent in order to 
accommodate the bridge between teeth numbered 8-11, and that 
the bridge was last replaced during service in September 
1982.  

The veteran testified further that when he went to the local 
VAMC to have the bridge between teeth numbered 8-11 repaired, 
he was denied treatment because he was only service-connected 
for teeth numbered 8 and 9.  It is the veteran's contention 
that he is entitled to receive treatment for the bridge 
between teeth numbered 8-11 because teeth numbered 10 and 11 
are associated with the bridge work attached to the service-
connected residuals of dental trauma.  Additionally, the 
veteran contends that he should also receive treatment for 
teeth numbered 23-26 because they were ground down in service 
in order to accommodate the bridge, and have become worn down 
still further as a result of the porcelain on the bridge.  In 
support of the veteran's contention, during a May 1998 VA 
examination at the local VAMC, Dental Service, the examiner 
noted that the veteran had sustained in-service dental trauma 
which involved an avulsion of a tooth, subsequent placement 
of a fixed bridge to teeth numbered "8-10", and that the 
lower anterior teeth (23-26) had been worn down as a result 
of porcelain on the bridge.  It is unclear, however, whether 
the examiner had access to the claims folder, and if so, 
whether it was actually reviewed.

Under the law, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§§  1110, 1131 (1998).  In addition, those having a service-
connected noncompensable dental condition resulting from, in 
the context of this issue, service trauma, may be authorized 
any treatment indicated as reasonably necessary for the 
correction of such condition.  This is known as "Class II(a)" 
VA dental benefits.  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161(c) (1998).  In this case, the veteran has specifically 
requested entitlement to service-connection for teeth 
numbered 10 and 11 and 23-26, solely for the purpose of 
entitlement to Class II(a) outpatient dental treatment by VA.  
As such, the proper jurisdiction with respect to such claim 
is with the Medical Administrative Service (MAS) at the local 
VAMC.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should turn jurisdiction of 
the veteran's case over to the MAS at the 
local VAMC.  The MAS should then request 
that the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional dental 
treatment records pertaining to care 
provided since November 1983.  After 
securing any necessary authorization from 
the veteran, the MAS should attempt to 
obtain copies of those treatment records 
identified which have not been previously 
secured.

2.  Thereafter, the MAS should arrange 
for the veteran to undergo a VA dental 
examination with respect to his claim of 
entitlement to service connection for 
residuals of dental trauma involving 
teeth numbered 10 and 11 and 23-26 for 
purposes of entitlement to Class II(a) 
outpatient dental treatment by VA.  A 
copy of the remand and all dental records 
must be provided to the dentist for 
review prior to the examination.  After 
reviewing the record, to specifically 
include the veteran's dental service 
records and the May 1998 VA examination 
report, the examiner must render an 
opinion as to what treatment is 
reasonably necessary for the correction 
of service-connected teeth numbered 8 and 
9 in accordance with 38 C.F.R. 
§ 17.161(c).  The examiner should also 
offer an opinion  A complete rationale 
for all opinions expressed must be 
provided.

3.  After the development above requested 
has been completed, the MAS should review 
the claims file to ensure that complete 
compliance with the directives of this 
REMAND and Stegall v. West, 11 Vet. App. 
268 (1998).  If the report is deficient 
in any manner, the MAS must implement 
corrective procedures at once.

4.  Then, after undertaking any 
development deemed necessary, the VAMC 
MAS should adjudicate the issue on appeal 
de novo.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, the MAS should provide both the 
veteran and his representative with an 
appropriate Supplemental Statement of the 
Case as to the reasons and basis for the 
denial of treatment for teeth numbered 10 
and 11 and 23-26 for purposes of 
entitlement to Class II(a) outpatient 
dental treatment by VA in accordance with 
38 C.F.R. § 17.161(c).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

